DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because figures 8 and 9 legends are poor. 
Further “a mounting aperture” is not identified in any of the drawings as claimed.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Nomura et al. (US 5294954; herein after “Nomura”) in view of Halbasch (US 1848879).	
Nomura and Halbasch disclose Lens Mount with lens hood. Therefore, they are analogous art.

Regarding claim 1, Nomura teaches a fog preventing shield (hood 7, 54) for a diagnostic ophthalmic lens (a camera lens 2) (Figs. 1-2, 14A-14B), comprising: an air barrier (hood 7, 54 including barriers 58) (column 9, lines 31-37); and, a lens mount (a lens mount (including a lens unit 2) of a camera body 1) connected to the air barrier and configured to connect to a diagnostic ophthalmic lens (a photographic lens 53, column 9, lines 24-30, FIGS. 14A-14B) so that the air barrier is located below and in front of the diagnostic ophthalmic lens when the lens mount is connected to the diagnostic ophthalmic lens (column 4, lines 50-60, and as shown at in FIGS. 1 and 14B).
	Nomura teaches all limitations except for explicit teaching of a fog preventing shield, and a lens mount connected to the air barrier.
	However, in a related field of endeavor Halbasch teaches an adjustable and collapsible shield or hood adapted to be detachably secured on the lens mount for cutting oft from the lens reflected light from adjacent objects, and to permit the direct light rays only striking the lens, whereby the formation of a halo or fog upon the negative plate is avoided, and a clearly defined impression is obtained upon said plate (column 1, lines 1-12). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nomura such that an adjustable and collapsible shield or hood adapted to be detachably secured on the lens mount for cutting off the formation of a halo or fog into the lens as taught by Halbasch, for the purpose of having a shield or hood for photographic lenses, which will be composed of few and simple parts which may be readily and easily constructed and assembled along lines convenient for low cost manufacturing, and which will be simple in operation and highly efficient for cutting off the formation of a halo or fog into the lens.

Regarding claim 2, Nomura fails to teach the lens mount comprises a wall comprising a line-of-sight aperture.
However, in a related field of endeavor Halbasch teaches the shield or hood, generally designated by the reference character 10, said shield comprising the tapered telescoping annular bands 11 and 12, and the inner annular band 13, having the central opening 14 therein, which opening is of substantially the same size as the lens aperture of the camera (page 2, column 3, lines 36-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nomura such that the shield or hood where an inner annular band, having the central opening (aperture) therein, which opening is of substantially the same size as the lens aperture of the camera as taught by Halbasch, for the purpose of preventing formation of a halo or fog into the lens.

Regarding claim 3, Nomura fails to teach the wall comprises an adhesive adjacent the aperture for joining the wall to the diagnostic ophthalmic lens.
However, in a related field of endeavor Halbasch teaches A flange 16, may be provided on the inner ring 13, in any suitable and well known manner such as by threading the same thereon, or it may even be formed integral therewith (page 2, column 4, lines 71-76)… the shield or hood, generally designated by the reference character 10, said shield comprising the tapered telescoping annular bands 11 and 12, and the inner annular band 13, having the central opening 14 therein, which opening is of substantially the same size as the lens aperture of the camera (page 2, column 3, lines 36-46).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nomura such inner ring (for lens) with a central opening (aperture) may even be formed integral (via adhesive) therewith with the flange (wall) in a well known manner as taught by Halbasch, for the purpose of preventing formation of a halo or fog into the lens.

Regarding claim 4, Nomura fails to teach the adhesive extends within an adhesive zone about the aperture.
However, in a related field of endeavor Halbasch teaches A flange 16, may be provided on the inner ring 13, in any suitable and well known manner such as by threading the same thereon, or it may even be formed integral therewith (page 2, column 4, lines 71-76).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nomura such inner ring (for lens) may even be formed integral (via adhesive zone) therewith with flange (wall) in a well known manner as taught by Halbasch, for the purpose of preventing formation of a halo or fog into the lens.

Regarding claim 5, Nomura teaches the wall is pivotally connected to the barrier, the barrier movable between a deployed position where the barrier extends in front of the wall and a closed position where the wall covers the aperture (i.e., In FIGS. 14A-15B,In the cover unit 56, provided are a lens barriers 58, a support ring 57 for swingably supporting the lens barriers 58, a cylindrical lens hood 54, column 9, lines 24-41).

Regarding claim 6, Nomura teaches the wall is a mounting wall (i.e., the wall of the lens barrel 3, as shown in FIGS. 14a-14B), the air barrier is a curved wall that is curved along at least a bottom portion of the aperture (i.e., a cylindrical (curved) lens hood 54 (barrier)) (column 9, lines 31-41) and transverse to the mounting wall (as shown at least in FIGS. 1-2, mounting wall of the lens body (lens mount) transverse to hood 7 (air barrier)).

Regarding claim 7, Nomura teaches the wall is transverse to the air barrier (as shown at least in FIGS. 1-2, the wall of the lens body (lens mount) transverse to hood 7 (air barrier)).

Regarding claim 8, Nomura fails to teach the wall is integrally formed with the air barrier.
However, in a related field of endeavor Halbasch teaches A flange 16, may be provided on the inner ring 13, in any suitable and well known manner such as by threading the same thereon, or it may even be formed integral therewith (page 2, column 4, lines 71-76).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Nomura such inner ring (for lens) may even be formed integral therewith with shield or hood (barrier) in a well known manner as taught by Halbasch, for the purpose of preventing formation of a halo or fog into the lens.

Regarding claim 9, Nomura teaches the air barrier (54, 58) is a barrier wall (as shown in FIGS. 14a-14B).

Regarding claim 10, Nomura teaches the barrier wall (54) is wider than the lens mount (2) (as shown in FIGS. 14a-14B).

Regarding claim 11, Nomura teaches the air barrier is a curved barrier wall (i.e., a cylindrical (curved) lens hood 54 (barrier), column 9, lines 31-41).

Regarding claim 12, Nomura teaches the lens mount is an elastic ring (i.e., a camera lens 2 is detachably attached to a lens mount of a camera body 1. The camera lens 2 includes a ring (diaphragm ring) 4 for setting an aperture value and a ring (focus ring) 5 (an elastic ring which is part of the lens mount 3 made of an elastically deformable synthetic material) for focusing, which are provided rotatably on a lens barrel 3 (lens mount) of the camera lens 2, column 4, lines 55-60, column 8, lines 36-50, FIG. 1).

Regarding claim 13, Nomura as set forth in claim 12 above further teaches the elastic ring comprises a mounting protrusion (pin 6, 62) and wherein the air barrier (58) comprises a mounting aperture (groove 8c, 8d, FIG. 7, and in barrier 58) configured to receive the mounting protrusion (as shown in FIGS. 14A-15B, column 9, lines 48-54).

Regarding claim 14, Nomura teaches the air barrier (58) is pivotal about the mounting protrusion (62) (as shown in FIGS. 15A-15B, column 9, lines 48-52).

Regarding claim 15, Nomura teaches the mounting protrusion (62) is removably receivable within the mounting aperture (groove in barrier 58) (as shown in FIGS. 14A-14B).
Further, Halbasch teaches said shield (barrier) being cheaply constructed and assembled, easily attached to or removed (removably receivable) from the camera… a shield or hood (barrier), which is adapted for detachable engagement on the lens mount (removably receivable).
Therefore, the combined teaching of Nomura and Halbasch substantially teaches the above limitation.

Regarding claim 16, Nomura teaches the mounting protrusion (6, 62) comprises a head (bottom portion of pin 6, FIG. 7) connected to a shaft (6a), the head has a width that is larger than a width of the shaft and larger than a width of the mounting aperture (as shown at least in FIGS. 7-8, column 5, lines 24-34).

Regarding claim 17, Nomura teaches the air barrier is removably connected to the lens mount (i.e., cover unit (air barrier) detachable, or else it will be possible to attach the camera lens reversely to the camera body (lens mount) to take close-up photographs, column 12, line 57 to column 13, line 3).

Regarding claim 18, Nomura teaches the lens mount comprises a plurality of lens grippers for gripping a housing of a diagnostic ophthalmic lens (i.e., A photographic lens 53 is accommodated in a lens barrel 3 of a lens unit 2, which is to be mounted to a camera body (via such as a bayonet method, a screw stop method, etc. (grippers), can be employed) , column 9, lines 24-26 and column 12, lines 30-33).

Allowable Subject Matter
	Claims 19-20 are allowed.
	The following is an examiner's statement of reasons for allowance: The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach a combination of all the claimed features as presented in independent claims 19 and 20, for example:

Claim 19. relates to a fog preventing shield for a diagnostic ophthalmic lens, a lens mount connected to a barrier wall, the lens mount transverse to the barrier wall and to connect to a diagnostic ophthalmic lens so that the barrier wall is located below and in front of the diagnostic ophthalmic lens when the lens mount is connected to the diagnostic ophthalmic lens.

	Claim 20. relates to mounting an air barrier to a diagnostic ophthalmic lens so that the air barrier is located below the lens and extends forward from a front of the lens creating a blocked zone above the barrier and in front of the lens, moving the lens and the barrier toward a patient's eye wherein the barrier blocks a patient's exhaled breath from the blocked zone.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.







Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. JUNG et al. (US PUB 20170339351) teaches “A circular barrier wall 612 surrounding the lens assembly 601 prevents diffused reflection of IRs”, paragraph [0044], FIG. 6.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
October 7, 2022S